                                          Case 5:19-cv-05421-SVK Document 29 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAHAN THISSEL,                                    Case No. 19-cv-05421-SVK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     EXCELLIGENCE LEARNING
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jahan Thissel filed a complaint against Defendant Excelligence Learning

                                  14   Corporation on August 29, 2019. Dkt. 2. An amended complaint was filed on November 27,

                                  15   2019. Dkt. 12. On February 18, 2020, Defendant filed a motion to dismiss Plaintiff’s first

                                  16   amended complaint. Dkt. 19. Under N.D. Cal. Civil Local Rule 7-3, Plaintiff’s response to the

                                  17   motion was due on March 3, 2020. As of the date of this order, Plaintiff has not filed a response.

                                  18          Accordingly, the Court ORDERS Plaintiff to show cause why this case should not be

                                  19   dismissed for failure to prosecute. Plaintiff shall submit a response to this order by June 12, 2020

                                  20   at 12:00 p.m. and shall appear at the Order to Show Cause hearing set for June 19, 2020 at 9:30

                                  21   a.m. Failure to respond to this Order may result in the motion being granted and the action being

                                  22   dismissed for failure to prosecute. Both the motion hearing and the case management conference

                                  23   set for June 9, 2020 are VACATED.

                                  24          SO ORDERED.

                                  25   Dated: May 6, 2020

                                  26

                                  27
                                                                                                    SUSAN VAN KEULEN
                                  28                                                                United States Magistrate Judge
